Title: To George Washington from Robert Morris, 29 June 1782
From: Morris, Robert
To: Washington, George


                  
                     Dr Sir.
                     Office of Finance June 29th
                     1782
                  
                  I have received your Favors of the eighth and sixteenth Instant
                     the former enclosing Alterations proposed in the present Mode of Issues and the
                     latter a Copy of your circular Letter to the States of the fourth of May. I
                     pray you to accept my Thanks for these Communications. I consent to the
                     Alterations mentioned and shall be very happy that Harmony be restored for I do
                     assure you that let the Cause of Disputes be what it may I am extremely sorry
                     to find that any exist. I am sorry also for the Character you have given of Mr
                     Sands. I have too good an Opinion of your Penetration and Candor not to beleive
                     in it. I find you have misunderstood that Part of my Letter which relates to
                     the Complaints of the Officers—My Design was not to oppose any arrangement
                     which might contribute to their Convenience, I only meant to shew that their
                     Convenience having been consulted in the first Istance, The Mode had excited
                     uneasiness, and that the Endeavor to remove that uneasiness having excited
                     Complaint and Remonstrance the direct Compliance with the reasoning adopted by
                     them would produce greater Hardship than that which was complained of. Hence
                     follows the Inference which was on my Mind, that a spirit of Accomodation alone
                     would place all Parties at their Ease and I supposed that the Interest of the
                     Contractors on one Hand and the Convenience of the Army on the other would
                     produce that accomodating Disposition in both. I am happy to find that Matters
                     are now in a Train towards that desirable End and much lament that it has not
                     sooner arrived. I shall close what I have to say upon this Subject by assuring
                     you most confidentially that I will to the utmost of my Power do Justice and
                     bring Relief to both Officers and Soldiers but as these Things can only be
                     effected by exact Method and Oeconomy so I must pursue that Method and oeconomy
                     as the only Means by which the desired releif can be obtained.
                  With Respect to the civil List I shall say but one or two Words.
                     I know well the Connection which ties together all the public Servants, and I
                     lament every Comparison which implies a Distinction between them. The civil
                     List consists chiefly of Persons whose Salaries will do more than find them
                     Food and cloathing. Many of them complain that with great Parsimony they cannot
                     obtain even those Necessaries. The Difference then between them and the Army
                     supposing the latter to get but four Months Pay out of twelve is that both
                     would be alike subsisted and the Army would have an Arrearage of eight Months
                     Pay to receive at a future Period but the civil List would have to receive
                     nothing. I am my dear Sir Your’s very Sincerely
                  
                     Robt Morris
                  
               